Case 1:20-cv-02344-RMB-JS Document 10 Filed 12/04/20 Page 1 of 3 PageID: 137



                                                    [Docket Nos. 7 and 8]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


GEORGE I. STAPLEY,

      Plaintiff,                          Civil No. 20-2344 (RMB/JS)

            v.                                      OPINION

New Jersey Attorney General, et
al.,

      Defendants.



APPEARANCES:

George I. Stapley
320 Branch Ave.
Apt. 34H
Pine Hill, NJ 08021
          Pro Se


BUMB, UNITED STATES DISTRICT JUDGE:

     Before the Court is pro se Plaintiff George Stapley’s Motion

for Summary Judgment against Defendants Jules Roscioli and Geico

Insurance Co. [Docket No. 7] and Plaintiff’s Motion for Default

Judgment [Docket No. 8]. The Court closed this action after

reviewing Plaintiff’s amended complaint and in forma pauperis

application, and directed the Clerk of Court not to file the

complaint. [Docket No 4]. This matter remains closed and will not

be reopened. For the reasons stated herein, Plaintiff’s motions

will be DENIED.


                                      1
Case 1:20-cv-02344-RMB-JS Document 10 Filed 12/04/20 Page 2 of 3 PageID: 138



I.   BACKGROUND

     Plaintiff filed this personal injury action on March 4,

2020. [Docket No. 1]. Shortly thereafter, the Court granted

Plaintiff’s in forma pauperis application and identified several

deficiencies in his pro se complaint. [Docket No. 2]. The Court

held that Plaintiff had failed to state a claim arising under

federal law, that the parties were not diverse, and that it would

not exercise supplemental jurisdiction over Plaintiff’s state law

claims. [Id.]. The Court, however, permitted Plaintiff to file an

amended complaint, if he could plead a viable claim under federal

law. [Id.].

     Two week later, Plaintiff filed an amended complaint.

[Docket No. 3]. In his amended pleading, Plaintiff alleged that

Defendant Jules Ruscioli wrongfully took possession of

Plaintiff’s personal property in violation of the Fifth

Amendment’s Due Process Clause. [Id.]. The Court reviewed the

amended complaint, held that Plaintiff had failed to state a

viable claim for relief, and, pursuant to 28 U.S.C. §

1915(e)(2)(B), ordered the Clerk of Court not to file the

complaint and close the case. [Docket No. 4]. Notwithstanding

this Order, Plaintiff filed a Motion for Summary Judgment [Docket

No. 7] and a Motion for Default Judgment [Docket No. 8].




                                      2
Case 1:20-cv-02344-RMB-JS Document 10 Filed 12/04/20 Page 3 of 3 PageID: 139



II.   ANALYSIS

      Plaintiff’s motions are improper, and his requests are

unwarranted. The Court previously held that Plaintiff had failed

to state a claim on which relief could be granted and closed the

case. [Docket No. 4]. This case is not on-going, and there is no

live complaint. Moreover, the Court has also held that it will

not exercise supplemental jurisdiction over Plaintiff’s state law

claims. [Id.] See also Hedges v. Musco, 204 F.3d 109, 123 (3d

Cir. 2000) (holding that District Courts “must” decline to

exercise supplemental jurisdiction over state law claims “unless

considerations of judicial economy, convenience, and fairness to

the parties provide an affirmative justification for doing so.”)

The Court found no affirmative justification for exercising

supplemental jurisdiction when it originally reviewed this case,

and it declines to revisit that decision now. The Court dismissed

Plaintiff’s claims, and he is not entitled to Summary Judgment or

to Default Judgment.

III. CONCLUSION

      For the foregoing reasons, Plaintiff’s motions are DENIED.

An appropriate order will issue on this date.



Dated: December 3, 2020                      s/ Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                      3
